Exhibit 10.1 FIRST AMENDMENT AGREEMENT This FIRST AMENDMENT AGREEMENT (this “Amendment”) is made as of the 28 th day of May, 2013, to be effective in accordance with Section 5 hereof, between MOD-PAC CORP. , a New York Corporation with its principal place of business at 1801 Elmwood Avenue, Buffalo New York 14207 (“Borrower”) and MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation, with a place of business at One Fountain Plaza, Buffalo, New York 14203 (together with its successors and/or assigns the “Lender”). WHEREAS , the Borrower and the Lender are parties to that certain Revolving Credit Agreement dated as of June 9, 2010 (as the same may be amended, restated, supplemented or otherwise modified from time to time , the “Credit Agreement”); and WHEREAS , the Borrower and the Lender desire to amend the Credit Agreement to modify certain provisions of the Credit Agreement as set forth herein; and WHEREAS , each capitalized term used herein and defined in the Credit Agreement, but not otherwise defined herein, shall have the meaning given such term in the Credit Agreement; and WHEREAS , unless otherwise specifically provided herein, the provisions of the Credit Agreement revised herein are amended effective as of the date of this Amendment; NOW , THEREFORE , in consideration of the premises and of the mutual covenants herein and for other valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Borrower and the Lender agree as follows: 1.
